      Browne George Ross LLP                                                    JS-6
 1    Keith J. Wesley (State Bar No. )
      Noah S. Helpern (State Bar No. )
 2    2121 Avenue of the Stars Suite 2800
      Los Angeles, CA 90067
 3    Telephone: 310-274-7100
      Facsimile: 310-275-5697
 4
      Attorneys for Plaintiffs Chadwick McQueen
 5    and City National Bank as trustee of The
      Terry McQueen Testamentary Trust
 6

 7

 8

 9

10

11                                    UNITED STATES DISTRICT COURT
12                                   CENTRAL DISTRICT OF CALIFORNIA
13

14                                                      Case No. CV 19-4074-GW-AGRx
      CHADWICK MCQUEEN, an
15    individual; CITY NATIONAL BANK
      AS TRUSTEE OF THE TERRY                           ORDER GRANTING DISMISSAL
16    MCQUEEN TESTAMENTARY                              WITH PREJUDICE
      TRUST,
17
                                 Plaintiffs,            [Joint Stipulation For Dismissal With
18                                                      Prejudice Filed Concurrently
                -against-                               Herewith]
19
      TOM FORD INTERNATIONAL LLC
20    dba TOM FORD, a limited liability
      company; THE NEIMAN MARCUS
21    GROUP, LLC dba NEIMAN
      MARCUS and BERGDORF
22    GOODMAN, a limited liability
      company; and DOES 1 through 10,
23    inclusive,
24                               Defendants.
25

26

27

28


                                               [PROPOSED] ORDER
     1337936.1 FKKS:2300735v.1                                                            23683.200
 1                                            ORDER
 2             Based upon the stipulation of the parties, the Court hereby order that the
 3   above-captioned matter is dismissed in its entirety, each side to bear its/his own
 4   attorneys' fees and costs.
 5

 6
     DATED: September 16, 2019

 7

 8
                                                Hon. George H. Wu
 9                                              UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -2-
                                          [PROPOSED] ORDER
     1337936.1 FKKS:2300735v.1                                                          23683.200
